                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                         Case No. 18-52656

RAFAEL MURREY,                                                 Chapter 13

                Debtor.                                        Judge Thomas J. Tucker
                                         /

ORDER DENYING THE DEBTOR’S MOTION TO EXTEND THE AUTOMATIC STAY

         This case is before the Court on a motion filed on October 17, 2018 by the Debtor,

entitled “Debtor’s Motion to Extend the Stay” (Docket # 17, the “Motion”).1 The Court must

deny the Motion, because it was not timely filed, and because it was filed too late to enable the

Court to comply with the 30-day hearing deadline of 11 U.S.C. § 362(c)(3)(B), while still giving

proper notice to creditors of the hearing.

         Under 11 U.S.C. § 362(c)(3)(B), in order for the Court to extend the automatic stay, a

hearing on a motion to extend the stay must be completed within 30 days after the filing of the

case. Because of the statute’s 30-day hearing deadline, LBR 4001-4(a) (E.D. Mich.) requires that

a motion to extend the stay be filed and served within seven days after the bankruptcy petition is

filed. LBR 4001-4(a) provides further: “When such a motion is filed, the court will schedule a

hearing with a notice to all parties in interest. If the movant has not received a notice of hearing

within seven days after filing the motion, the movant may contact the judge’s courtroom deputy

clerk to obtain a hearing date within the time limit established by law.”

         The Debtor filed her voluntary petition for relief under Chapter 13 in this case on

September 17, 2018. The Debtor did not file the Motion until October 17, 2018, which is 30


         1
         The Motion (Docket # 17) amends and supercedes the motion that was filed at 11:53 p.m. on
October 16, 2018, at Docket # 16.



   18-52656-tjt      Doc 18     Filed 10/17/18     Entered 10/17/18 14:07:35        Page 1 of 2
days after the petition date, and therefore the date on which the 30-day hearing deadline expires.

Given the Debtor’s extremely late filing of the Motion, it is not possible to give creditors

sufficient prior notice of the Motion and of the hearing on the Motion, and still hold a hearing no

later than today, October 17, 2018, as the statute requires. Because it is now impossible to

schedule and conclude a hearing on the Motion within the required 30-day period, the Motion

must be denied.

       Accordingly,

       IT IS ORDERED that the Motion (Docket # 17) is denied.




Signed on October 17, 2018




                                                  2



   18-52656-tjt     Doc 18     Filed 10/17/18     Entered 10/17/18 14:07:35         Page 2 of 2
